Title: To Benjamin Franklin from Francis Maseres, 26 October 1773
From: Maseres, Francis
To: Franklin, Benjamin


Dear Sir,
Inner temple, Oct. 26, 1773.
Having had occasion to mention the Abbé Reynal’s account of the European colonies, and to quote a passage from it in my French memoire written in defence of my draught of an Act of parliament for settling the laws of the province of Quebec, I thought it a proper compliment to him to send him a copy of that Memoire. In return for this civility he has sent me a letter in which he acquaints me that the edition that was published last year of his work above mentioned was a stolen one, and very imperfect; and that he is now writing an accurate edition of it: and he desires that I would assist him in that design by sending him accurate accounts of the population, the State of the trade, shipping, agriculture, produce, and other Material circumstances relating to the British colonies in North America. This I am utterly unable to do and therefore beg leave to refer him to you, who can do it better than any body I know, if your leisure and inclination permit you to take the necessary trouble to assist this writer in compleating his useful work. I remain your’s
F: Maseres.
 
Addressed: To / Dr: Benjamin Franklyn / at Mrs: Stevenson’s / in Craven Street / in the Strand. / London.
